John A. Fogleman, Justice, concurring. I concur in the result reached by the majority and the reasoning of the majority opinion. I also feel that appellee had an adequate remedy at law and this opinion is directed to that point. I agree that appellee’s remedy is by mandamus and that all his pleadings ask that a governmental agency or tribunal be required to hold a public hearing. His allegations are based upon the premise that the State Police Commission had no discretion in the matter. The only excuse really given for the application to the chancery court was appellee’s inability to have a hearing on a petition for mandamus in less than two days after filing. This did not deprive him of an adequate remedy at law. The circuit court had jurisdiction and authority, in aid of its jurisdiction in the mandamus proceedings, to enter a temporary restraining order to the Police Commission to preserve appellee’s rights if it appeared to the court that his rights would be violated before the petition for mandamus could be heard. Ark. Stat. Ann. §§ 32-101, 32-103, 32-201 (Repl. 1952). The circuit court has inherent power to issue such orders as are necessary to the exercise of its jurisdiction. Dobbins Bros. v. Anderson, 199 Ark. 635, 135 S.W. 2d 325. See also, Arkansas Public Service Commission v. Arkansas-Missouri Power Co., 220 Ark. 39, 246 S.W. 2d 117. The statute governing mandamus proceedings clearly recognizes this power. Ark. Stat. Ann. § 33-109 (Repl. 1962) reads: Interlocutory order. — During the pendency of any such proceeding, the court having jurisdiction, or the judge in vacation, may make such temporary orders as appear expedient and proper to prevent injury, waste or damage of whatsoever kind. Other jurisdictions have found that a court having jurisdiction of mandamus proceedings may issue restraining orders under like circumstances. In Nationwide Corp. v. Northwestern Nat. Life Ins. Co., 251 Minn. 255, 87 N.W. 2d 671, 73 A.L.R. 2d 884 (1958) the Minnesota Supreme Court held that such authority existed under a statute which is virtually identical to Ark. Stat. Ann. § 32-103. More extensive discussion of this power will be found in 42 Am. Jur. 736, et seq., Injunctions, §§ 10, 11, 13, 14 and 55 C.J.S. 575, Mandamus § 329. Since appellee’s remedy at law was adequate and complete, I concur.